Citation Nr: 0920399	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
retinitis pigmentosa.   

2.  Whether there was clear and unmistakable evidence (CUE) 
in the August 10, 1972 decision that denied the appellant's 
claim of entitlement to service connection for retinitis 
pigmentosa.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1969 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appellant testified before the undersigned Veterans Law 
Judge in December 2008.  A transcript of the hearing is of 
record.  An issue was remanded in January 2009.  


FINDINGS OF FACT

1.  The appellant was last denied service connection for 
retinitis pigmentosa in a September 2004 rating decision.  
The appellant did not perfect an appeal to that decision and 
it became final.  

2.  The evidence added to the record since the September 2004 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim.  

3.  The August 10, 1972 rating decision denying service 
connection for retinitis pigmentosa was subsumed by the July 
1994 Board decision.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the appellant's claim 
for service connection for retinitis pigmentosa has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  The appellant's claim that the August 10, 1972 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for retinitis pigmentosa lacks legal merit 
under the law.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.105(a), 20.1100, 20.1104 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in May 2007.  The letter provided notice with respect 
to the evidence necessary to reopen a claim for service 
connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
The appellant has not identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

				Legal Criteria and Analysis

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for retinitis 
pigmentosa

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The appellant has appealed the denial of the attempt to 
reopen the claim for service connection for retinitis 
pigmentosa.  The appellant was previously denied service 
connection for retinitis pigmentosa in an August 1972 rating 
decision based on a finding that his disability was a 
hereditary disease and that any increase of symptoms during 
service was properly attributable to the nature of the 
disability.  The Board conducted a de novo review in July 
1994 and determined that the preponderance of the evidence 
was against a finding of service connection for retinitis 
pigmentosa because the condition pre-existed service and was 
not aggravated by service.  

The appellant submitted a request to reopen his claim for 
service connection for retinitis pigmentosa in April 2004.  
In a September 2004 rating decision, the appellant's claim to 
reopen was denied based on a finding that he had not 
submitted new and material evidence.  He did not appeal that 
decision and it became final.  

At the time of the last final denial, the record contained 
records including service treatment records which showed that 
the appellant was examined for enlistment purposes in 
December 1969.  There was distant vision of 20/50 in the 
right eye and 20/40 in the left eye.  Near vision was 20/20, 
bilaterally.  On the report of medical history the appellant 
indicated having eye trouble and decreased visual acuity.  
Later that month, an eye examination revealed that the 
appellant had 20/25 vision in the right eye and 20/30 vision 
in the left eye. The examiner noted that the appellant had a 
pigmentation of the retina (retinitis pigmentosa).  The 
appellant reported having had poor night vision for 
approximately three years.  He indicated that both his father 
(age 40) and his younger brother (age 14) had the same 
problem and had all been told they had retinitis pigmentosa.  
Examination revealed pale discs, narrowed arterioles, and 
bony black corpuscular pigment spicules at the equator.  In 
an October 1970 examination, diagnoses of retinitis 
pigmentosa, right and left eye, and loss of visual field to 
less than 20 degrees for both eyes were rendered, and it was 
noted that the disorders existed prior to entering service.  
It was found that the appellant was medically unfit for 
retention in service because of bilateral concentric 
constriction of visual fields to less than 20 degrees.

Also of record at the time of the last final denial was a VA 
examination performed in August 1972 which noted that the 
appellant had 20/40 noncorrectable vision, bilaterally.  
Examination found the media clear and the discs normal.  A 
few spicules of pigment were noted in the far periphery.  
Retinitis pigmentosa was diagnosed.  The record also 
contained a January 1989 letter from Dr.A.C.J. noting that 
the appellant had retinitis pigmentosa, prominent clinical 
example and early hyperopia and presbyopia; a February and 
April 1989 letter from Dr. M. H. diagnosing retinitis 
pigmentosa and cataracts; and an October 1991 letter from Dr. 
M.H. discussing several factors regarding the appellant's 
disability.  The record further contained an article 
discussing hereditary, developmental and congenital disorders 
affecting the retina, choroid and vitreous.  Another article 
discussing retinitis pigmentosa, usher's syndrome, and other 
pigmentary retinopathies was also of record.  

Since the last final denial in September 2004, the appellant 
has submitted outpatient treatment records showing a history 
of retinitis pigmentosa and treatment for the eyes.  Social 
security documents have also been submitted since the last 
final denial. 

On careful review of the record, the Board has determined 
that new and material evidence to reopen the appellant's 
claim for service connection for retinitis pigmentosa has not 
been submitted.  The appellant's claim for service connection 
was previously denied on the basis that his disability pre-
existed service and was not aggravated by service.  Although 
the appellant has re-submitted evidence showing that he has 
retinitis pigmentosa, this fact had already been established.  
Therefore, such evidence is cumulative.  The appellant has 
not submitted any evidence showing that his condition did not 
pre-exist service or, if preexisting, was aggravated by 
service.  Because the evidence submitted since the last final 
decision is cumulative and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for retinitis pigmentosa, the appellant 
has not submitted new and material evidence.  Thus, the Board 
concludes that new and material evidence has not been 
presented to reopen the claim.

Stated differently, service connection for retinitis 
pigmentosa was denied in the past because the disability was 
found to pre-exist service and not aggravated by service.  No 
material facts have changed.

Whether there was clear and unmistakable evidence (CUE) in 
the August 10, 1972 decision that denied the appellant's 
claim of entitlement to service connection for retinitis 
pigmentosa

It appears that the appellant has attempted to raise the 
issue of CUE in the August 10, 1972 rating decision.

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of a RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104 
(2008).  Thus, the RO decision is not reviewable for CUE, 
because it merges with the Board's decision and ceases to 
have any independent effect once the Board has rendered a 
final decision. 

In Duran v. Brown, 7 Vet. App. 216, 224 (1994), the United 
States Court of Veterans' Appeals (since renamed the United 
States Court of Appeals for Veterans Claims) held that a RO 
decision "appealed to and affirmed by the Board" was thus 
"subsumed by the Board's decision," and could not be attacked 
on CUE grounds. See also Donovan v. Gober, 10 Vet. App. 404 
(1997), aff'd sub. nom.  Donovan v. West, 158 F.3d 1377 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999) (a final, 
unappealed RO decision subsequently reviewed de novo on the 
merits by the Board is subsumed by the Board decision and not 
subject to a claim of CUE as a matter of law).

The Board notes that the August 10, 1972 rating decision was 
subsumed in the subsequent, final Board decision in July 
1994, which denied the claim on the merits.  Because the 
August 10, 1972 rating decision was subsumed by the July 1994 
Board decision, the rating decision is not subject to a claim 
of CUE.  

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Here, the Board finds that there is no 
basis under the law for the appellant's claim that the August 
10, 1972 rating decision was clearly and unmistakably 
erroneous in denying his claim for service connection for 
retinitis pigmentosa.  The claim is, therefore, dismissed. 




ORDER

The application to reopen the claim for service connection 
for retinitis pigmentosa is denied.  

The appeal in regard to the allegation of clear and 
unmistakable error in a 1972 rating decision is dismissed 
without prejudice.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


